DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 02 December 2021.
Claim 1 and 13 have been amended.
Claims 2-3, 12, 14, and 20 have been previously cancelled.
Claims 1, 4-11, 13, and 15-19 are pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner again notes that the shift in scope could warrant a future prior art rejection.  For example, Bill (US PG Pub. 2007/0010942) discusses in ¶40-¶41 the ability to find and predict events and subsequently provide in-vehicle navigation for said event.  Peh et al. (US PG Pub. 2010/0087230) offers the same functionality in ¶119.  
These references are also evidence that navigation to a received event/location is considered well-understood, routine and conventional activities under the Berkheimer Memo.

Response to Arguments
Applicants’ arguments filed 02 December 2021 have been fully considered but they are not persuasive.  Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  In response to Applicants’ arguments that the claims “does not cover a user manually reading event...” the Examiner notes that this appears to be an argument as to whether or not the claimed invention is a judicial exception which is not persuasive.  The analysis is not whether the claims are directed towards/recite/cover actual users performing such operations, but rather if a judicial exception is present in such a drafting of the claims under the broadest reasonable interpretation.  The January 2019 Revised Guidance “synthesize[d] key concepts identified by the courts as abstract ideas” into three groupings: Mathematical concepts; Certain methods of organizing  wherein, in response to the receiving the location information from the proposal information providing unit, the onboard device performs navigation operation of guiding traveling of the vehicle along a travel route to a destination corresponding to the location information” is also directed towards an abstract idea of organizing human activity specifically manually writing directions using pen and paper (a map) or following the directions provided, based upon received location information.  Simply the reciting the Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).  Furthermore, the limitations of creating a proposal based upon the information a user has obtained or acquired about an event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules as to how to write an invitation with pen and paper, but for the recitation of a computer or with computing components.  The “units” described in the specification [0032]-[0035] are simply describing the very basic generic computing components in a general purpose computer.  The claims are therefore ineligible and the rejection not withdrawn.  
Applicants next argue that the claims are an improvement (citing DDR Holdings); however the Examiner respectfully disagrees.  Here, the claims are not directed to overcoming a problem specifically arising in the realm of computer networks. Such a computer technology problem is, for example, a problem concerning processor efficiency whereby a possible claim solution optimizes placement and routing procedures.  To determine whether an invention claims ineligible subject matter, we engage in a two-step process. First, “we determine whether the claims at issue are directed to one of [the] patent ineligible concepts”—laws of nature, natural phenomena, or abstract ideas. Id. at 2355. “The ‘abstract ideas’ category embodies ‘the longstanding rule’ that ‘[a]n idea of itself is not patentable.’” Id. (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). An abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements,  are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  Applicants’ claims use “units” and an “onboard device” pertaining to the abstract idea of “organizing human activities” involving providing invitations and navigational directions (i.e. social activities and following rules/instructions). Here, the claimed solution is directed to the abstract idea of “organizing human activities” involving providing invitations and navigational directions which is not necessarily rooted in computer technology (social networks and notifications are not only limited and unique to the Internet). Further, the “units” and an “onboard device” are only used generically; a simple instruction to apply an abstract idea is not enough, regardless of traditional business analog.   Hence, the claims are not similar to the DDR Holdings decision, and thus the rejection was not withdrawn.
The crux of Applicants’ arguments appear to be whether or not the use of computer or computing components for increased speed and efficiency integrates the claims into a practical application and amounts to significantly more/inventive concept; however the Examiner respectfully disagrees.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  The claims are therefore ineligible and the rejection not withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 13, and 15-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites analyze text information to acquire event information, extracting event specifying information from the event information, acquiring additional information corresponding to the event, and creating a proposal using the event information and the additional information.
The limitations “an event information acquiring unit configured to analyze text information which is present over the Internet and is obtained from a first website via an Internet interface unit by performing a search operation on various websites and to acquire event information from the first website about an event which is held; an event specifying information extracting unit configured to extract event specifying information as text data for specifying an event which is held on the basis of the event information including an event name, an event date, and/or an event venue; an additional information acquiring unit configured to acquire additional information corresponding to the specified event from a specific web site via the Internet interface unit by designating the event specifying information, where the specific website is a second website that is different than the first website and the additional information includes an image corresponding to the specified event; and a proposal information providing unit configured to create proposal information including at least text data of the event information and at least the imaged corresponding to the specified event of the additional information and to provide the created proposal information to a user, by displaying the crated proposal information on a display unit; wherein location information indicating a venue of an event corresponding to the proposal information provided from the proposal information providing unit is transmitted to the onboard device, and wherein, in response to the receiving the location information from the proposal information providing unit, the onboard device performs navigation operation of guiding traveling of the vehicle along a travel route to a destination corresponding to the location information” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer a processing unit which, by executing programs stored in memory, operates as,” “an event information acquiring unit configured to,” (or “causing an event information acquiring unit” in claim 13) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “… unit configured to” language, “analyzing,” “extracting,” “acquiring,” and “creating…” in the context of this claim encompasses the user manually reading event text information on the internet, manually extracting the event details, searching for additional information, writing a proposal with the information received, and manually writing directions to the event.  Similarly, the limitations of creating a proposal based upon the information a user has obtained or acquired about an event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules as to how to write an invitation and directions with pen and paper, but for the recitation of a computer or with computing components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules or instructions for a user to follow, including managing personal behavior or relationships or interactions between people (such as social activities i.e. events) but for the recitation of generic computer components, then it falls within the “organizing human activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “An event information presenting device for providing event information to a user in a vehicle and guiding traveling of the vehicle to the location of the event, comprising: an onboard device that performs a navigation operation of guiding traveling of a vehicle along a travel route to a destination; a display unit...; wherein, in response to the receiving the location information from the proposal information providing unit, the onboard device performs navigation operation of guiding traveling of the vehicle along a travel route to a destination corresponding to the location information” is simply the onboard device merely performing its intended use as a general purpose computer (requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).  Next, the claims only recite(s) one additional element – using a processing unit and a plurality of “units” configured to perform steps. The units in the steps is recited at a high-level of generality (i.e., turning to the specification at [0032] and Fig. 
The claims do(es) not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using units to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  The inclusion of the onboard device “performs a navigation operation” is still mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (similar to requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 4-7, 9-11, 15-16, and 18-19 are dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claim 4-7, 9-11, 15-16, and 18-19 recites the same abstract idea of “creating proposal information using event information that was extracted and additional information that was acquired.”  The claim recites the additional limitations that further limit the 
Claims 8 and 17 are dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13.  Therefore, claims 8 and 17 recite the same abstract idea of “creating proposal information using event information that was extracted and additional information that was acquired.”  The claim recites the additional limitations that include a vehicle or onboard device of a vehicle for providing travel route to a destination through the use of some generic unspecified computing interface that is transmitting vehicle related information.  The use of generic computing components to transmit information is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1 and 13, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1, 4-11, 13, and 15-19 are therefore not eligible subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629